DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Species A – Figs. 1-5, drawn to a treatment instrument with a rotary element which includes a shaft and an end effector 
If Species A is elected, one of the following subspecies should also be elected: 
Species A1 – Figs. 6-7, drawn to the connection portion with a large maximum radius 
Species A2 – Fig. 8, drawn to a protrusion formed on the recessed-facing surface of the engaged portion 
Species A3 – Fig. 9, drawn to a protrusion formed on the projection-facing surface of the engaging portion of the engagement recess 
Species A4 – Fig. 10, drawn to a friction plate fixed to the recessed-facing surface 
Species A5 – Fig. 11, drawn to a friction plate fixed to the projection-facing surface 
Species A6 – Fig. 12, drawn to multiples formed along the recessed-facing surface of the engaged portion 
Species A7 – Figs. 13A-13B, drawn to one or more protrusions formed on the recessed-facing surface of the engaged portion 

Species B – Figs. 14A-14B, drawn to a treatment instrument with a bent/curved end effector located at a position shifted from center axis C along a shaft and lacking a movable handle 
If Species B is elected, one of the following subspecies should also be elected: 
Species B1 – Fig. 18, drawn to a friction ring formed on an inner peripheral surface of the opening at the distal end of the main body of the housing 
Species B2 – Figs. 19-20, drawn to a deformation of the structure of the joint assembly in the main body of the housing     

Species C – Figs. 15-17, drawn to a treatment instrument with a rotating member protruding from a side of the housing main body 
Species D – Figs. 21-22, drawn to a treatment instrument in which the rotating member forms engagement projections

The species are independent or distinct because, as disclosed, the species have mutually exclusive characteristics for each identified species as described above. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least one of the following reason(s) apply:  
The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification 
The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter 
The species or groupings of patentably indistinct species require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to OLIFF PLC on 01/13/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYSTEE N. DELGADO whose telephone number is (571)272-6918. The examiner can normally be reached M-Th: 9AM~5PM, F 9AM~11:30AM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDA C. DVORAK can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.N.D./Examiner, Art Unit 3794